United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincolnton, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1961
Issued: April 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2013 appellant filed a timely appeal of a March 22, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) concerning a schedule award. The
Board also has jurisdiction over a June 12, 2012 nonmerit decision denying reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant established that he is entitled to a greater than 10
percent impairment of the left arm and one percent impairment for his left leg, for which he
received schedule awards; and (2) whether OWCP properly refused to reopen his case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a June 14, 2011 decision, the Board
affirmed a June 9, 2010 decision of OWCP’s hearing representative, which affirmed a
December 22, 2009 schedule award decision for a six percent permanent impairment of
appellant’s left hand.2 In affirming OWCP’s decision, the Board found that OWCP properly
relied upon the opinions of Dr. Donald McQueen, a second opinion Board-certified orthopedic
surgeon and an OWCP medical adviser, that appellant had no more than a 30 percent impairment
of the left index finger, which was converted to a 6 percent impairment of the left hand.3 The
facts and circumstances as set forth in the prior decision are hereby incorporated by reference.4
On February 14, 2012 appellant’s treating physician, Dr. Maher F. Habashi, a Boardcertified orthopedic surgeon, concluded that appellant had an 18 percent impairment of his left
arm. He reported that appellant had limited left shoulder abduction to 140 degrees and
tenderness over the acromioclavicular (AC) joint. In a March 27, 2012 report, Dr. Habashi
concluded that appellant had an eight percent impairment of the left leg based on tenderness to
palpations over medial joint line of the left knee, crepitus and increased pain with activities.
OWCP’s medical adviser concluded on April 25, 2012 that there was no basis for
Dr. Habashi’s finding of eight percent impairment of the left leg. He explained that there were
no diagnostic studies, no objective evidence to support the impairment rating and no explanation
to support the rating. The medical adviser concluded that, based on Table 16-3, page 509 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), appellant had a class 1 impairment due to soft tissue injury contusion, resulting in one
percent impairment of the left lower extremity. Additionally, based on Table 15.5, page 403 of
the A.M.A., Guides, he concluded that appellant had a class 1 impairment due to arthritis of the
AC joint, resulting in a 10 percent impairment of the left upper extremity.
In a decision dated May 9, 2012, OWCP granted appellant a schedule award for a 10
percent impairment of his left arm, minus the 5 percent previously paid, for an additional
schedule award of 5 percent impairment to the left arm.5 It also granted him a schedule award

2

Docket No. 10-1850 (issued June 14, 2011).

3

OWCP’s hearing representative, in a June 16, 2009 decision, had set aside a March 6, 2009 schedule award for a
five percent impairment of appellant’s left arm. When issuing the December 22, 2009 schedule award, OWCP
noted that Dr. McQueen found that appellant had not reached maximum medical improvement with regards to the
injuries to his left knee and shoulder and, thus, the case was not in posture for an impairment rating relative to these
affected areas.
4

On November 30, 2005 appellant, then a 39-year-old city carrier, filed a traumatic injury claim alleging that on
that day he sustained injuries to his whole body due to a motor vehicle accident. OWCP accepted the claim for a
cervical sprain and thoracic sprain, which was subsequently expanded to include the conditions of cerebral
concussion, left knee internal derangement, left shoulder, hand and knee contusions and left supraspinatus partial
tear.
5

OWCP noted that the prior schedule award, for a six percent impairment to the left hand, was converted to a five
percent impairment of the left arm.

2

for one percent impairment to his left leg. The number of weeks was 18.48 and the period of the
award was February 14 to June 22, 2012.
On May 14, 2012 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on September 13, 2012.
By decision dated November 28, 2012, OWCP’s hearing representative affirmed the
May 9, 2012 schedule award decision.
On December 4, 2012 appellant requested reconsideration and submitted a
November 1, 2012 impairment rating by Dr. Habashi in support of his request. In a November 1,
2012 report, Dr. Habashi noted an employment injury date of November 30, 2005 and injuries of
lumbar and cervical strains; left knee internal derangement; left wrist and hand contusion; and
left shoulder contusion with rotator cuff tear. He stated that appellant reached maximum medical
improvement on February 14, 2012 for his left shoulder and March 27, 2012 for his left knee.
Dr. Habashi concluded that appellant had an 18 percent permanent impairment of the left arm
pursuant to the A.M.A., Guides. Using Table 15-34, page 475, he assigned class 1 for limited
motion and muscle weakness which resulted in a 10 percent impairment. Next, Dr. Habashi
determined that there was a five percent impairment for pain using Table 3-1, page 40. He then
concluded that distal clavicle bone loss was a class 1 using Table 15-5, page 403, resulting in a
three percent impairment. Dr. Habashi then combined these impairment ratings to find a total 18
percent permanent impairment of the left arm. He determined that appellant had an eight percent
permanent impairment of the left leg based on a three percent impairment for pain using Table
3-1, page 40 and a five percent impairment for muscle weakness and finding of meniscus tear by
magnetic resonance imaging (MRI) scan using Table 16-3, page 509.
On February 28, 2013 OWCP’s medical adviser reviewed Dr. Habashi’s
November 1, 2012 impairment rating and concluded that appellant was not entitled to an
additional schedule award. He noted that no new findings were presented warranting an
additional schedule award. The medical adviser also noted that claims for pain and muscle
weakness claims are subjective and nonverifiable.
By decision dated March 22, 2013, OWCP denied appellant’s request for an additional
schedule award.
On May 31, 2013 appellant requested reconsideration.
By decision dated June 12, 2013, OWCP denied appellant’s reconsideration request.6

6

The Board notes that, following the June 12, 2013 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time it issued its final decision. See 20 C.F.R.
§§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

LEGAL PRECEDENT
Under section 8107 of FECA7 and section 10.404 of the implementing federal
regulations8 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).11 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.14 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.15
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 383-419.

12

Id. at 411.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
14

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
15

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

4

ANALYSIS
OWCP accepted the claim for cervical sprain, thoracic sprain, cerebral concussion, left
knee internal derangement, left shoulder, hand and knee contusions and left supraspinatus partial
tear. On December 22, 2009 it granted appellant a five percent impairment of his left arm. By
decision dated May 9, 2012, OWCP granted him an additional 5 percent impairment for his left
arm, for a total 10 percent impairment of the left arm. It also granted appellant a one percent
impairment for his left leg. It is his burden of proof to establish increased impairment as
determined under the sixth edition of the A.M.A., Guides.
In a November 1, 2012 report, Dr. Habashi concluded that appellant had an 18 percent
left arm impairment using the A.M.A., Guides. Using Table 15-34, page 475, he assigned class
1 for limited motion and muscle weakness, resulting in a 10 percent impairment. Next,
Dr. Habashi found a five percent impairment for pain using Table 3-1, page 40. Using Table 155, page 403, he assigned class 1 for appellant’s distal clavicle bone loss, which resulted in a three
percent impairment. Dr. Habashi then combined these impairment ratings to find a total 18
percent permanent impairment of the left arm. He also determined that appellant had an eight
percent permanent impairment of the left leg based on a three percent impairment for pain using
Table 3-1, page 40 and a five percent impairment for muscle weakness and finding of meniscus
tear by MRI scan using Table 16-3, page 509. In a February 28, 2013 report, OWCP’s medical
adviser reviewed Dr. Habashi’s report and concluded that appellant was not entitled to an
additional schedule award as there were no new findings supportive of an additional award.
The Board finds there is an unresolved conflict in the medical opinion evidence
concerning the extent of permanent impairment arising from appellant’s accepted employment
injury. OWCP’s medical adviser concluded that appellant was not entitled to an additional
schedule award for his left arm and left leg while Dr. Habashi found appellant was entitled to an
additional schedule award for his left arm and left leg using the A.M.A., Guides. Therefore, in
order to resolve the conflict in the medical opinions, the case will be remanded to OWCP for
referral of the case record, including a statement of accepted facts, and, if necessary, appellant, to
an impartial medical specialist for a determination regarding the extent of appellant’s left arm
and left leg impairments as determined in accordance with the relevant standards of the A.M.A.,
Guides. After such further development as OWCP deems necessary, a de novo decision should
be issued regarding the extent of appellant’s left arm and left leg impairments.
CONCLUSION
The Board finds that this case is not in posture for a decision due to an unresolved
conflict in medical opinion evidence. In view of the Board’s decision on the first issue, the
second issue is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ dated June 12 and March 22, 2013 are set aside and the case remanded
for further proceedings consistent with the above opinion.
Issued: April 22, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

